Citation Nr: 1733994	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-07 407	)	DATE
	)
	)


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ORDER

TDIU is denied.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Army from November 1953 to November 1956.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

VA will grant entitlement to TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran was or is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the Board must evaluate whether there are circumstances in the veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Here, the Veteran filed an application for a TDIU in April 2014, claiming that his service-connected depressive disorder prevents him from securing or following a substantially gainful occupation.  The Veteran reported that he had three years of high school education.  He listed his last five years of employment as working in paint and body shops performing auto body repair, most recently in a part-time capacity from January 2005 to December 2007.  The Veteran's employer reported that the Veteran worked 10 hours a week as a clean-up man in the paint and body shop, and that he was afforded concessions based on mental problems and attitude.  The employer listed the reason for termination as "mental," but did not elaborate or indicate the nature of the termination.

The Veteran underwent a comprehensive series of VA examinations in October 2015 to address whether his service-connected disabilities prevent him from securing and following substantially gainful employment.  The examinations related to the Veteran's service-connected cervical spondylosis, deviated nasal septum, left upper and lower extremity radiculopathy, frontal ethmoid sinusitis, degenerative joint disease of the thoracolumbar spine, facial scars, and loss of sense of smell and taste all indicated that these disabilities had no impact on the Veteran's ability to work.  The examination related to residuals of a traumatic brain injury (TBI) the Veteran sustained during an in-service automobile accident in 1955 noted objective evidence of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  However, the examiner opined that the Veteran's history of heavy alcohol use for more than 40 years accounted "for a large degree of the Veteran[']s issues" and therefore minimized the overall long-term effects of the 1955 TBI on the Veteran's current disability picture.

After performing all of the above examinations in October 2015, the examiner opined that these service-connected disabilities would not preclude the Veteran from engaging in sedentary to light physical activity.

The Veteran also underwent a psychological examination with a different examiner in October 2015.  The examiner noted a non-service-connected diagnosis of a mild neurocognitive disorder, including a diagnosis of dementia in 2008.  The examiner disagreed with records indicating the mild neurocognitive disorder might have been due in part to residuals of TBI as well as the natural aging process, noting that there were no supporting records showing neurocognitive problems until the dementia diagnosis.  The examiner noted occupational and social impairment with reduced reliability and productivity, and estimated the Veteran's mild neurocognitive disorder to be the cause of approximately 70 percent of such impairment.  The examiner estimated that the Veteran's depressive symptoms contribute to about 30 percent of the impairment.  The examiner opined that the Veteran's depressive disorder, combined with his mild neurocognitive disorder, would limit his ability to work due to memory loss.

In May 2016, another examiner reviewed the Veteran's claims file and assessed his service-connected disabilities.  The examiner noted mild functional limitation due to the Veteran's degenerative joint disease of the thoracolumbar spine, left upper and lower extremity radiculopathy, cervical spondylosis, TBI, and loss of sense of smell and taste.  The examiner also noted the limit placed on the Veteran's ability to work by the combination of his depressive disorder and mild neurocognitive disorder due to memory loss.  However, the examiner opined that these service-connected disabilities do not preclude the Veteran from obtaining or maintaining gainful light duty employment.  

Finally, in January 2017, an independent medical opinion was issued.  The examiner opined that, given the Veteran's non-service-connected dementia and complications secondary to a past history of heavy alcohol use, it would be mere speculation to assume that his service-connected disabilities are the only cause of the Veteran's functional and cognitive limitations noted on the above examinations.  

The Board notes that one VA examination in the Veteran's file, performed in October 2007, did reflect an opinion that the Veteran's service-connected depression prevented him from securing and following substantially gainful employment.  However, this opinion did not account for the Veteran's non-service-connected diagnosis of a mild neurocognitive disorder, including a diagnosis of dementia in 2008.  Therefore, the Board afforest this opinion low probative value.

The remaining evidence weighs against entitlement to a TDIU.  The examiners were all in agreement that the Veteran's physical disabilities do not preclude him from performing light duty physical work.  Although the October 2015 psychological examination noted that the Veteran's service-connected depressive disorder would limit his ability to work due to memory loss, the examiner specifically qualified this conclusion by noting that the depressive disorder affected the Veteran's memory in combination with his nonservice-connected mild neurocognitive disorder.  This is underscored by the finding that the nonservice-connected neurocognitive disorder contributes approximately 70 percent of the Veteran's occupational and social impairment, while the depressive disorder contributes only about 30 percent.  Further, the October 2015 TBI examination and January 2017 opinion demonstrate the significant effect of other, non-service-connected conditions on the Veteran's memory and cognitive abilities.  

Apart from advancing age and the nonservice-connected conditions discussed above, there are not circumstances in the Veteran's case that would justify a TDIU due solely to the Veteran's service-connected depressive disorder.  See Van Hoose, 4 Vet. App. at 363.  Therefore, the Board finds the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  Accordingly, a TDIU is not warranted.  






____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

K. Josey, Associate Counsel

Copy mailed to:	The American Legion



Department of Veterans Affairs


